Citation Nr: 1244118	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a right ankle injury. 

4.  Entitlement to service connection for blood clots of the right leg, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117. 

5.  Entitlement to service connection for migraines, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117. 

6.  Entitlement to service connection for hemoptysis (claimed as blood in the sputum), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117. 

7.  Entitlement to service connection for chondroma of the left ring finger (claimed as tumor on the bone), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO, inter alia, denied the claims on appeal.  In December 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in August 2006. 

In August 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is of record. 

In October 2007, the Board remanded the  claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claims (as reflected in a December 2009 supplemental SSOC) and returned the matters on appeal to the Board for further appellate consideration.  

The Board again remanded the claims in April 2011 for the RO, via the AMC, to complete the requested development.  After attempting to complete the requested development, the AMC again denied the claims (as reflected in an August 2012 supplemental SSOC) and returned the matters on appeal to the Board for further appellate consideration.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).

Regarding the Veteran's claims for blood clots, migraines, hemoptysis, and chondroma, the Board directed in its April 2011 remand that the claims file be returned to VA examiner who conducted the November 2009 Gulf War examination.  The Board found the November 2009 examination report inadequate as it did not specifically state whether, or provide any explanation or rationale of how, any of the Veteran's complaints or symptoms were attributable to a known clinical diagnosis that could be medically explained.  The Board directed the examiner to re-review the claims file and provide an opinion as to whether or not the claimed conditions were attributable to known diagnoses that could be medically explained.  The examiner was also asked to provide an opinion as to whether any known diagnoses were as likely as not incurred in or aggravated by service and to provide complete, clearly stated rationales for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).  

In August 2011, the examiner completed a re-review of the claims file and issued a new examination report.  The Board's review of the resulting report reflects that the examiner diagnosed each claimed disability and stated they were all "known clinical diagnoses that could be medically explained."  In a December 2011 addendum, he wrote that they were "symptoms and diagnoses... attributable to an unknown diagnosis" and stated it was his opinion that they were all less likely than not incurred in or aggravated by service.  He wrote that "the rationale for this judgment is complete review of the service treatment records, dates of treatment, and onset of diagnoses."  In a June 2012 addendum, he indicated a typographical error in the December 2011 addendum and reported that it should have stated that the claimed conditions "are known clinical diagnoses and therefore not secondary to gulf war hazards."

Unfortunately, the examiner's multiple supplemental opinions are inadequate as they are based on an unspecific, unsupported rationale.  The Board's review of the text of the August 2011 opinion indicates that the examiner incorrectly reported some dates of treatment and onset (which he reported as the bases for his rationale), and may not have performed "complete" review of the claims file.  Specifically: he reported the dated of onset of hemoptysis as 1996, but did not address evidence of symptoms dating to 1993; he reported 2004 as the date of onset of migraines, but did not address February 2003 treatment for headaches.  Further, the examiner did not address or explain either a February 1998 VA treatment note attributing hemoptysis to bronchitis or a January 2008 treatment note suggesting headaches may be the result of sleep apnea.  Even if the examiner had reported the correct dates or addressed this evidence, as observed by the Veteran's authorized representative in a November 2012 brief, "this opinion lacks necessary support for its conclusions" since it is devoid of medical explanation.  See Hicks v. Brown, 8 Vet.App. 417, 422 (1995).  

Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Accordingly, the RO should return the claims file to the November 2009/August 2011/December 2011/June 2012 examiner for an addendum opinion.  The RO should only arrange for further examination of the Veteran if that examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Regarding the Veteran's claim for hearing loss, the Board directed in its April 2011 remand that the claims file be returned to the physician who provided the September 2009 ENT examination.  The Board requested that the physician re-review the claims file and provide an addendum opinion with a complete, clearly-stated rationale.  The re-review and addendum opinion were completed in August 2011.  As the resulting opinion stated both that "it is less than likely that sensorineural hearing loss... [was] incurred or aggravated in the service" and "as likely as not that the hearing loss is secondary to the noise exposure experienced [in service]," an addendum opinion was issued in June 2012 clarifying that the examiner meant to state that both claimed disabilities were "less than likely caused by the Veteran's military service."  

Upon review of the reasons and bases in the August 2011 examination report, the Board notes that the examiner relied, in part, on a statement in a January 2005 evaluation report that the Veteran was unaware of any hearing loss until 2005.  However, the claims file contains a November 1997 VA treatment note reflecting that the Veteran complained of being hard of hearing and reported experiencing decreased hearing for approximately the last three (3) years.  As the examiner did not address this evidence, the Board cannot determine whether or not he had knowledge of pertinent case facts.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008).  A clarifying opinion is needed.  38 C.F.R. § 4.2.  Accordingly, the RO should return the claims file to the September 2009/August 2011/June 2012 examiner for an addendum opinion.  The RO should only arrange for further examination of the Veteran if that examiner is unavailable, or if further examination of the Veteran is deemed necessary. 

As further observed by the Board in the April 2011 remand, the claim for service connection for migraines may affect the claim for tinnitus (due to the Veteran's contention that tinnitus may result from use of Ibuprofen to treat headache pain) and the claim for blood clots of the right leg may affect the claim for residuals of right ankle injury (due to a March 2006 VA examiner's opinion that chronic right ankle pain and strain occurred following surgery for superficial saphenous vein phlebitis).  Thus, as noted by the Board in prior remand, these claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet.App. 116 (1994); Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, any Board action on the claims for service connection for either tinnitus or residuals of right ankle injury, at this juncture, would be premature.

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

While these matters are on remand, to ensure that all due process requirements are met, and that the record before each physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  As the claims file reflects that the Veteran receives ongoing VA care, but the last VA treatment records associated with the claims file were generated October 5, 2009, more than three (3) years of VA treatment records are outstanding.  VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  The RO must attempt to obtain more recent treatment notes.

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions: 

1.  Obtain the Veteran's VA treatment records generated after October 5, 2009 at the Little Rock, Fayetteville, Kansas City, and/or St. Louis Medical Centers and/or the Mount Vernon, Missouri (Gene Taylor) community based outpatient clinic.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, records of sleep study from the Missouri Rehabilitation Center.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the Veteran's entire claims file, to include a complete copy or this REMAND, to the ENT physician who examined the Veteran in September 2009 for another addendum opinion.  The examiner should review the claims file, with particular attention to the November 1997 treatment note reflecting the Veteran's complaint of progressively decreased hearing over the last three (3) years, and state whether or not that evidence alters his August 2011/June 2012 opinions in any way.  The physician should set forth clearly stated rationale for the conclusions reached in a printed (typewritten) report. 

If the prior examiner is not available, or another examination is deemed warranted, arrange for the Veteran to undergo VA ENT examination, by a physician, to obtain an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that hearing loss and/or tinnitus result from injury or disease incurred or aggravated in service, to specifically include in-service noise exposure associated with likely combat service in Southwest Asia.  The entire claims file, to include a complete copy of the REMAND, must be made available to any individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

All examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, should be set forth in a printed (typewritten) report. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the Veteran's entire claims file, to include a complete copy of this REMAND, to the physician who examined the Veteran in November 2009 for another addendum opinion. 

With respect to the Veteran's complaints or symptoms of blood clots of the right leg, migraines, hemoptysis, and chondroma of the left ring finger (claimed as tumor on the bone), the examiner is, again, asked to specifically state whether any such complaint or symptom is attributable to a known clinical diagnosis that can be medically explained. the examiner must again review the entire record.  The examiner's  attention is drawn to a February 2003 VA treatment note reflecting assessment of chronic headaches and a November 1997 treatment note stating that the Veteran reported first experiencing hemoptysis in 1993

If the Veteran suffers from any claimed symptoms that are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.  In such instance, the primary examiner should provide the specialist(s) with all examination reports and test results, and request that the specialist determine if the Veteran's claimed symptom can be attributed to a known clinical diagnosis.  If the Veteran's symptom is attributable to a known clinical diagnosis, the specialist should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that the diagnosed disability was incurred in or aggravated by service.

If the prior examiner is not available, or another examination is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by a physician, to obtain an opinion responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The physician(s) should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet.App. at 268. 

8.  .After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

9.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet.App. 369 (1999); Colon v. Brown, 9 Vet.App. 104, 108 (1996); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


